          IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF MISOURI
                       ST. JOSEPH DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                          Plaintiff,          )
                                              )
             v.                               )
                                              ) No. 5:20-CR-06007-DGK
 JOSHUA HOWLAND,                              )
                                              )
                          Defendant.          )

  DEFENDANT’S REQUEST FOR HEARING ON ISSUE OF MEDICAL CARE

   COMES NOW, Defendant Joshua Howland, by and through his attorney Willis
L. Toney and moves this court to hold a hearing on the issue of the Defendant’s
receipt of proper medical care and in support thereof states as follows:

   1. Defendant is currently in federal custody and is being detained pre-trial, at the

      Caldwell County, Missouri detention center.

   2. Defendant has unique medical needs and requires a special diet and

      specialized medicines.

   3. Defendant has made the Caldwell County Detention Center aware of his

      special medical needs. Caldwell County Detention Center has failed to

      provide Defendant with the services and medication and culinary diet that the

      Defendant needs.




                                          1

        Case 5:20-cr-06007-DGK Document 96 Filed 07/21/21 Page 1 of 3
   4. Defendant is indigent and cannot pay for his medications or other health

      related services. Caldwell County has required the Defendant to pay for

      services and medications before the Defendant can receive services and/or

      medications. Since the Defendant is without funds to pay for these

      medications, the lack of receipt of these services and medications has caused

      and will continue to cause the Defendant irreparable harm.

   5. Defendant has notified the US Marshall’s office about his medical condition

      and the lack of treatment and other services that are being provided to the

      Defendant.

   6. Defendant has not received reasonable accommodations for his medical needs

      and is therefore in jeopardy of irreparable harm to his mental and physical

      health.

   7. That the Defendant is entitled to fair and humane treatment while incarcerated.

      Not being provided adequate medical care violates the Defendant’s

      constitutional rights.


   WHEREFORE, the Defendant respectfully moves this Court to grant him a
hearing on this issue and at the end of said hearing to order the US Marshall service
to provide him with proper medical care and to order that he be provided proper
medical care without being required to pay for said medical care, and for any and all
further relief as this Court shall deem just and proper under all of the circumstances.



                                           2

        Case 5:20-cr-06007-DGK Document 96 Filed 07/21/21 Page 2 of 3
                                             Respectfully submitted:

                                             TONEY LAW FIRM, LLC

                                             /s/ Willis L. Toney
                                             Willis L. Toney, MO Bar #29661
                                             4609 Paseo Blvd., Suite #103
                                             Kansas City, MO 64110
                                             Phone: (816) 924-3000
                                             Fax: (816) 924-3001
                                             ATTORNEY FOR DEFENDANT




                            CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of July 2021, an electronic copy of the
above was sent through the CM/ECF filing system to:

Alison Dunning (AUSA)
Chief, Special Victims Unit
United States Attorney’s Office
Western District of Missouri
400 East 9th Street, Suite 5510
Kansas City, MO 64106
Alison.Dunning@usdoj.gov


                                                   By: /s/ Willis L. Toney___
                                                   Willis L. Toney




                                         3

       Case 5:20-cr-06007-DGK Document 96 Filed 07/21/21 Page 3 of 3
